DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (2020/0130525) and Erlbacher (2016/0172524).
Claim 1: Son teaches a solar power generation control device (Fig.2), controlling a solar power generation system configured to charge a power storage device (120) of a vehicle (1) with electric power generated 5by a solar cell (110) provided in the vehicle (1) (Fig.1) (Par.40), an operation mode of the solar power generation system including: a first mode in which the power storage device (120) is charged with electric power generated by the solar cell (110) (Par.40, Greater than power consumption.); and a second mode in which power consumption of the solar power generation system is 10lower than in the first mode (Par.55, Less than the power consumption.), the solar power generation control device comprising: a control unit (170) configured to control the operation mode of the solar power 15generation system based on a determination result of a determination unit determining irradiation light based on an output of an optical sensor provided in the vehicle (1) (Par.42), wherein the control unit (170) sets the solar power generation system to the first mode based on irradiation light from sunlight (Par.41-42). 
Son does not explicitly teach a determination unit configured to determine whether irradiation light to the vehicle is sunlight based on an output of an optical sensor provided in the vehicle.  
Erlbacher discloses a determination unit configured to determine whether irradiation light to a vehicle is sunlight based on an output of an optical sensor provided in the vehicle (Par.28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Erlbacher in the system of Son to have had prevented false information due to disturbances from other light sources (Par.32) and prevent false interpretation as a result of solar radiation (Par.34); and have had the expected result of allowing a charge of the power storage device due to natural light and not artificial light.
Claim 3: Son and Erlbacher teach the limitations of claim 1 as disclosed above. Son teaches wherein the solar cell (110) includes a first solar cell and a second solar cell arranged on a lower side of the first solar cell in an up-down direction of the vehicle (Fig.1, The panel includes multiple square cells.), wherein the optical sensor is the first solar cell and the second solar cell (Par.42, The sensor is included in the solar cell.), and wherein when at least the first solar cell performs power generation, the 30determination unit determines that the irradiation light is sunlight (Par.41).  
Claim 4: Son and Erlbacher teach the limitations of claim 3 as disclosed above. Son teaches wherein when the first solar cell and the second solar cell perform power generation, the determination unit determines that the irradiation light is sunlight (Par.41).  
Claim 5: Son and Erlbacher teach the limitations of claim 1 as disclosed above. Son does not explicitly teach 5wherein the optical sensor detects a spectrum of the irradiation light, and wherein the determination unit determines whether the irradiation light is sunlight based on the spectrum of the irradiation light.  
Erlbacher teaches an optical sensor detects a spectrum of the irradiation light, and wherein a determination unit determines whether the irradiation light is sunlight based on the spectrum of the irradiation light (Par.12).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Erlbacher in the system of Son to have had detected sunlight with high reliability (Par.12).
Claim 6: Son and Erlbacher teach the limitations of claim 1 as disclosed above. Son teaches further comprising: 10a prediction unit that predicts gain electric power of the solar power generation system in a case of charging the power storage device (120) with electric power generated by the solar cell (110), based on the electric power generated by the solar cell (110) and power consumption of the solar power generation system in the case of charging the power storage device (120) with the electric power generated by the solar cell (110), 15wherein when it is determined the prediction unit predicts that the gain electric power is at least larger than 0, the control unit (170) sets the solar power generation system to the first mode (Par.51-52, When the comparison between the generable power from the solar cell and the power consumption during the power generation is larger than 0, the controller (170) operates so the power storage device (120) is charged with electric power generated by the solar cell (110).).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (2020/0130525) and Erlbacher (2016/0172524) as applied to claim 1above, and further in view of Gabriel et al. (2018/0180469).
Claim 2: Son and Erlbacher teach the limitations of claim 1 as disclosed above. Son does not explicitly teach 20wherein the optical sensor detects an intensity of the irradiation light, and wherein when an amount of change in the intensity of the irradiation light in a predetermined period is smaller than a threshold, the determination unit determines that the irradiation light is sunlight.  
Gabriel teaches an optical sensor detects an intensity of the irradiation light, and wherein when an amount of change in the intensity of the irradiation light in a predetermined period is smaller than a threshold, the determination unit determines that the irradiation light is sunlight (Par.69).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gabrield in the system of Son to have had accurately detected the source of light given that a changes in light intensity due to artificial light are sudden while changes in light intensity due to solar luminosity are progressive (Par.69).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tinnakornsrisuphap (2013/0237245) discloses determining whether irradiated light is sunlight based on the spectrum of the irradiated light (Par.39)..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 22, 2022